DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-11 are pending and examined below. This action is in response to the claims filed 10/29/20.

Claim Objections
Claims 1-5 and 1-11 are objected to because of the following informalities:  
Claims 1, 10, and 11 recite the claim element “the first mobile unit” before reciting “a first mobile unit”. The first recitation of a feature should use “a” or “an” and when referring back to the same element should use “the” or “said.” Dependent claims are likewise objected to.
Claim 3 recites the claim element “an ego position of the first vehicle” twice. The first recitation of a feature should use “a” or “an” and when referring back to the same element should use “the” or “said.”

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 6 recites the limitation "receiving measured data ascertained by a sensor system of a first mobile unit by at least one second mobile unit in surroundings of the first mobile unit” 
As the claim currently reads the measured data is ascertained by a sensor system of the first mobile unit which is ascertained by the second mobile unit.  It is unclear as to how or which system is gathering the data or whether it is gathered by both.  Amending to state "receiving measured data ascertained by a sensor system of a first mobile unit and by at least one second mobile unit in surroundings of the first mobile unit” or something to clarify the element grammatically may overcome the rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
The claims discuss a device that falls under a machine in Step 1. 
In Step 2A, Prong One, the device falls under an abstract idea as a mental process with nothing more than a generic computer. 
Simply receiving sensor data then manipulating that data to solve an optimization problem can be performed within a human mind even with the use of a generic computer does not recite any additional elements to integrate the judicial exception into a practical application in Step 2A, Prong Two. See MPEP § 2106.04(a)(2).
In Step 2B the claim does not recite additional claim elements that can amount to significantly more to overcome the Judicial Exception. Including a generic computer such as a control unit does not provide enough to integrate the judicial exception into a practical application.
Therefore, the claim is not eligible subject matter.
Including claim amendments to recite some form of physical control implementation such as “executing autonomous vehicle control based on the solved optimization problem” or the like may overcome the rejection.
Dependent claims do not recite any further limitations that cause the claims to be patent eligible.  Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application. Therefore, dependent claims are not patent eligible under the same rationale as provided for in the rejection of claims 1, 6, 10, and 11.

Examiner Note
The usage of the claim element “and/or” only requires the teachings of “or” to be fulfilled, therefore if one element is present the claim elements are met.  Typically “and/or” elements are taught by stating “at least one of the following:” or something similar.

Additional references cited provides further art of note.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 5-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cheng et al. (US 2019/0212746).

Regarding claims 1, 10, and 11, Cheng discloses a system of utilizing multiple perspective sensor data sets including a method for fusing state data via a control unit, the method comprising the following steps (Abstract): 
receiving first state data ascertained by the first mobile unit, the first state data including state data of a first mobile unit, and state data of at least one object ascertained via a sensor system of the first mobile unit (¶127-128 and Figs. 1A-3 – element 303 corresponding to the recited receiving first state data ascertained by the first mobile unit where Figs. 1A-1D discloses the sensor data includes object data); 
receiving second state data ascertained by the second mobile unit, the second state data including (¶127-128 and Fig. 3 – element 303 discloses the plurality of ego vehicles collecting sensor data): 
state data of at least one object ascertained via a sensor system of at least one second mobile unit and/or state data of the at least one second mobile unit, transmitted via a communication link from the at least one second mobile unit to the first mobile unit (¶127-128 and Fig. 3 – element 307 corresponding to the recited transmitting sensor data from a second mobile unit to the first mobile unit); 
creating a node in a time-position diagram for each dataset: (i) of the state data of the at least one first mobile unit, (ii) of the state data of the at least one object ascertained via the sensor system of the first mobile unit, and (iii) of the state data of the at least one second mobile unit and/or of the state data of the at least one object ascertained via the sensor system of the at least one second mobile unit (¶127-128, ¶155, and Fig. 3 – preliminary heat map is created utilizing  position, heading and camera data, where heading can be calculated from the change in position over time for each scene corresponding to the recited time position nodes from the first mobile unit, at least one object from the first mobile unit, and second mobile unit/object identified from the second mobile unit); 
carrying out a data optimization of the first state data ascertained by the first mobile unit and/or of second the state data ascertained by the second mobile unit (¶127-128 and Fig. 3 – reconciling data to form combined heat map corresponding to the recited data optimization); 
creating an optimization problem based on the optimized first state data ascertained by the first mobile unit and based on the optimized second state data received from the second mobile unit (¶57-63 – automated driving systems utilize path optimization based on sensor data to control the vehicle); and 
solving the optimization problem via a solution algorithm, wherein the state data of the first mobile unit and the state data of the at least one object ascertained by the sensor system of the first mobile unit are ascertained with an increased accuracy compared to the state data of the first mobile unit ascertained prior to the optimization (¶57-63, ¶127-128 and Fig. 3 – automatically controlling the vehicle based on the combined heat map corresponding to the recited solving the optimization problem with increased accuracy than with the preliminary heat map).

Regarding claim 2, Cheng further discloses the data optimization is carried out via an iterative minimization of an accumulated distance between positions of the at least one object ascertained by the sensor system of the first mobile unit and the at least one object ascertained by the sensor system of the second mobile unit (¶125-132 and Fig. 3 – reconciling the preliminary heat maps to a combined heat map corresponding to the recited optimization to create a combined map where objects have a single location and classification for each object where the preliminary estimation and confidence is improved by multiple sources of data corresponding to the recited iterative minimization of distances between the sensor data positions).

Regarding claim 3, Cheng further discloses an ego position of the first mobile unit, and/or an ego position of the second mobile unit, and/or a position of the at least one object ascertained via the sensor system of the first mobile unit, and/or a position of the at least one object ascertained via the sensor system of the second mobile unit, and/or pieces of relative distance information between the first mobile unit, the second mobile unit, and the at least one object, are ascertained from the received first state data of the first mobile unit and from the received second state data of the second mobile unit (¶125-132, ¶144-145 and Fig. 3 – preliminary heatmaps include sensor data and positions of the first mobile unit, second mobile unit, objects in the environment, relative distances and are transmitted from each vehicle to the other vehicles), 
an ego position of the first mobile unit being created within a surroundings model based on the received first state data of the first mobile unit and the received second state data of the second mobile unit (¶125-132 and Fig. 3 – reconciling the combined heat map corresponding to the recited determination of final data including an ego position of the first mobile unit created within a surroundings model based on data received from the first and second mobile units).

Regarding claim 5, Cheng further discloses the optimization problem is created and solved after receiving further state data or at regular time intervals or initiated by the control unit when needed, based on the nodes created in the time-position diagram and optimized via the data optimization (¶59-62 – user initiating autonomous control functionality corresponding to the recited optimization problem created and solved when initiated by the control unit when needed based on the combined heat map corresponding to the recited time optimized position diagram).

Regarding claim 6, Cheng further discloses a method for redundantly carrying out a localization of at least one first mobile unit via a control unit, comprising the following steps (Abstract): 
receiving measured data ascertained by a sensor system of a first mobile unit by at least one second mobile unit in surroundings of the first mobile unit (¶127-128 and Figs. 1A-3 – element 303 corresponding to the recited receiving first state data ascertained by the first and second mobile unit where Figs. 1A-1D discloses the sensor data includes object data.  Claim is interpreted as utilizing data from a first and second mobile unit as stated in 35 USC 112 rejection above); 
ascertaining a relative position of the second mobile unit with respect to the first mobile unit based on the received measured data (¶144-145 - considering each vehicle's position and heading along with the relative position occupied by the object of interest corresponding to the recited relative position of vehicles and objects to each other); 
receiving measured data of the first mobile unit ascertained via a sensor system of the at least one second mobile unit and/or a position of the second mobile unit, via a communication link (¶127-131 and Fig. 3 – element 308); 
based on the measured data received via the communication link and/or the position of the second mobile unit, ascertaining a position of the first mobile unit based on the ascertained relative position of the second mobile unit (¶127-131 and Fig. 3 – combined heat map includes positions of each vehicle and object based on combined sensor data).

Regarding claim 7, Cheng further discloses the position of the first mobile unit is ascertained from the measured data received via the communication link and/or from the position of the second mobile unit, in addition to a position calculated by the first mobile unit (¶127-131, ¶144-145 and Fig. 3 – considering each vehicle's position and heading along with the relative position occupied by the object of interest corresponding to the recited relative position of vehicles and objects to each other as determined at each vehicle).

Regarding claim 8, Cheng further discloses the position of the first mobile unit is calculated with an increased accuracy based on the measured data received via the communication link and/or on the position of the second mobile unit in connection with the measured data ascertained by the sensor system of the first mobile unit (¶127-131 and Fig. 3 – combined heat map corresponding to the recited positioning information with increased accuracy based on data received via the communication link and the position information of the second mobile unit).

Regarding claim 9, Cheng further discloses the measured data received via the communication link and/or position of the second mobile unit are fused with the measured data ascertained by the sensor system of the first mobile unit (¶127-131 and Fig. 3 – combined heat map corresponding to the recited fused measurement data).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 2019/0212746), as applied to claim 1 above, in view of Doig et al. (US 2019/0339082).

Regarding claim 4, Cheng does not disclose discarding data however Doig discloses a system for hybrid collective system for map crowdsourcing including received first and second state data including a time stamp above a statically or dynamically adjustable threshold value are discarded (¶128 - the RSU may remove old data based on relevance corresponding to the recited a statically or dynamically adjustable threshold value).
	It would have been obvious to one of ordinary skill in the art before the filing date to have combined the system of utilizing multiple perspective sensor data sets of Cheng with the irrelevant data removal of Doig in order to exclude data that is no longer relevant (Doig - ¶128).

Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Zhao et al. (US 2019/0367022) discloses an autonomous vehicle system including an explicit recitation of path planning utilizing an iterative process (¶137).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.R./Examiner, Art Unit 3665                                                                                                                                                                                                        
/BEHRANG BADII/Primary Examiner, Art Unit 3665